Underlying Funds Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 April 30, 2014 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street N.E. Washington, D.C.20549 Re: Underlying Funds Trust (the “Trust”) Amendment No. 23 for the Trust (File No.: 811-21895) Dear Sir or Madam: On behalf of the Trust, transmitted herewith for filing pursuant to Rule 8b-16(a) under the Investment Company Act of 1940, as amended, is Amendment No. 24 to the Trust’s Registration Statement on Form N-1A. If you have any additional questions or require further information, please do not hesitate to contact me at (414)765-5586 or michael.barolsky@usbank.com. Very truly yours, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator for Underlying Funds Trust
